DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 05/17/2022, with respect to the rejection of claims 1-32 have been fully considered and are persuasive.  The rejection of claims 1-32 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic device comprising: an element body in which internal electrode layers and insulation layers substantially parallel to a plane including a first axis and a second axis are laminated alternately along a third axis perpendicular to the plane; and terminal electrodes on an external surface of the element body and electrically connected with the internal electrode layers, wherein the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis; and a pair of upper electrode parts, each of the pair of upper electrode parts (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, an upper-surface cover layer covering the upper surface of the element body between the pair of upper electrode parts has an external surface substantially flush with external surfaces of the pair of upper electrode parts, the upper-surface cover layer is made of glass with a softening point of 600°C - 850°C, and the terminal electrodes are not substantially formed on a lower surface of the element body opposite to the upper surface of the element body along the third axis.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “each of the pair of upper electrode parts (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, an upper-surface cover layer covering the upper surface of the element body between the pair of upper electrode parts has an external surface substantially flush with external surfaces of the pair of upper electrode parts, the upper-surface cover layer is made of glass with a softening point of 600°C - 850°C, and the terminal electrodes are not substantially formed on a lower surface of the element body opposite to the upper surface of the element body along the third axis” in combination with the other claim limitations. 

Regarding independent claim 2, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic device comprising: an element body in which internal electrode layers and insulation layers substantially parallel to a plane including a first axis and a second axis are laminated alternately along a third axis perpendicular to the plane; and terminal electrodes on an external surface of the element body and electrically connected with the internal electrode layers, wherein the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis; and a pair of upper electrode parts, each of the pair of upper electrode parts (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, an upper-surface cover layer covering the upper surface of the element body between the pair of upper electrode parts has an external surface substantially flush with external surfaces of the pair of upper electrode parts, and a lower surface of the element body located opposite to the upper surface of the element body along the third axis is entirely exposed outside.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “each of the pair of upper electrode parts (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, an upper-surface cover layer covering the upper surface of the element body between the pair of upper electrode parts has an external surface substantially flush with external surfaces of the pair of upper electrode parts, and a lower surface of the element body located opposite to the upper surface of the element body along the third axis is entirely exposed outside” in combination with the other claim limitations. 

Regarding independent claim 3, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic device comprising: an element body in which internal electrode layers and insulation layers substantially parallel to a plane including a first axis and a second axis are laminated alternately along a third axis perpendicular to the plane; and terminal electrodes on an external surface of the element body and electrically connected with the internal electrode layers, wherein the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering -3-Application No. 16/668,050 ends of the element body in the second axis; and a pair of upper electrode parts, each of the pair of upper electrode portions (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, the terminal electrodes are not substantially formed on a lower surface of the element body opposite to the upper surface of the element body along the third axis, the lower surface of the element body is entirely covered with a lower-surface cover layer, and the lower-surface cover is made of a glass with a softening point of 600°C - 850°C.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “each of the pair of upper electrode portions (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, the terminal electrodes are not substantially formed on a lower surface of the element body opposite to the upper surface of the element body along the third axis, the lower surface of the element body is entirely covered with a lower-surface cover layer, and the lower-surface cover is made of a glass with a softening point of 600°C - 850°C” in combination with the other claim limitations. 

Regarding independent claim 5, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic device comprising: an element body in which internal electrode layers and insulation layers substantially parallel to a plane including a first axis and a second axis are laminated alternately along a third axis perpendicular to the plane; terminal electrodes on an external surface of the element body and electrically connected with the internal electrode layers; and a pair of lateral reinforcement layers covering ends of the internal electrode layers -4-Application No. 16/668,050 exposed at a pair of lateral surfaces of the element body facing each other in the first axis, wherein the pair of lateral reinforcement layers contains a filler and a substrate, the filler is made of glass or alumina, the filler has a needle-like shape, a column-like shape, or a plate-like shape, the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis; and a pair of upper electrode parts, each of the pair of upper electrode parts (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, and the terminal electrodes are not substantially formed on a lower surface of the element body opposite to the upper surface of the element body along the third axis.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis; and a pair of upper electrode parts, each of the pair of upper electrode parts (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, and the terminal electrodes are not substantially formed on a lower surface of the element body opposite to the upper surface of the element body along the third axis” in combination with the other claim limitations. 

Regarding independent claim 6, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic device comprising: an element body in which internal electrode layers and insulation layers substantially parallel to a plane including a first axis and a second axis are laminated alternately along a third axis perpendicular to the plane; terminal electrodes on an external surface of the element body and electrically connected with the internal electrode layers; and a pair of lateral reinforcement layers covering ends of the internal electrode layers exposed at a pair of lateral surfaces of the element body facing each other in the first axis, wherein the pair of lateral reinforcement layers includes a filler and a substrate, the filler substrate is made of glass and has a needle-like shape, a column-like shape, or a plate-like shape, -5-Application No. 16/668,050 the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis and a pair of upper electrode parts, each of the pair of upper electrode parts (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, and a lower surface of the element body located opposite to the upper surface of the element body along the third axis is entirely exposed outside.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the pair of lateral reinforcement layers includes a filler and a substrate, the filler substrate is made of glass and has a needle-like shape, a column-like shape, or a plate-like shape, -5-Application No. 16/668,050 the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis and a pair of upper electrode parts, each of the pair of upper electrode parts (1) is continuous with one of the pair of end electrode parts and (2) partially covers an upper surface of the element body substantially perpendicular to the third axis, and a lower surface of the element body located opposite to the upper surface of the element body along the third axis is entirely exposed outside” in combination with the other claim limitations. 

Cited Prior Art
MURAI et al (US 2020/0066447) teaches relevant art in Fig. 3A-3B.
SATO et al (US 2018/0025844) teaches relevant art in Fig. 2.
Umemoto et al (US 2009/0278627) teaches relevant art in [0014].
KOBUKE et al (US 2018/0134613) teaches relevant art in [0079].
NISHISAKA et al (US 2014/0292142) teaches relevant art in Fig. 13.
Kato et al (US 2017/0213649) teaches relevant art in Fig. 3.
MAKINO (US 2017/0250028) teaches relevant art in Fig. 3.
Tsunoda et al (US 5339068) teaches relevant art in Fig. 7e and 8-9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848